Parker, C. J.,
delivered the opinion of the Court. The pauper had resided more than ten years in Sudbury, before he became chargeable as a pauper ; and from 1794 to 1800 inclusive, he was taxed' there, three years for his poll, and the whole time for a lot of land of which he had the occupation, having originally entered upon it by contract for one year.
* These facts bring him within the twelfth mode of acquiring a settlement under our statute ; provided the estate, for which he was taxed, may, in contemplation of law, be considered his estate. And we have no doubt that such must be the construction of the statute. The estate was bis, either as tenant from year to year, which would make him tenant for years, or as tenant by sufferance, bolding over after his term. The payment of taxes within the town is the principal cause of his settlement ; and the term his estate does not import that he must have a fee, or even a freehold, but any legal interest for which he is taxed, excluding such estate as he may hold in trust, either as guardian, administrator, or otherwise. *371in wh.ch he has no property. The estate for which the pauper in this case paid taxes was his estate ; so that he became legally settled in Sudbury.

Plaintiffs nonsuit.